Citation Nr: 0212426	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-03 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for rheumatoid arthritis.

(The issues of entitlement to service connection for a left 
hip injury with prosthesis, a left foot disability, and a 
right foot disability, and for service connection for 
rheumatoid arthritis, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1971 to June 
1977 and prior unverified active service.  

This appeal comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim. 

The Board is undertaking additional development on the issues 
of entitlement to service connection for a left hip 
disability with prosthesis, a right foot disability, and a 
left foot disability, as well as the claim on the merits for 
rheumatoid arthritis, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim to reopen previously disallowed claim of 
entitlement to service connection for rheumatoid arthritis 
has been obtained and developed.

2.  Service connection for rheumatoid arthritis was denied by 
the agency of original jurisdiction in a September 1995 
decision. 

3.  The evidence received subsequent to the September 1995 
RO's decision is not duplicative or cumulative, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The September 1995 RO's decision denying entitlement to 
service connection for rheumatoid arthritis is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for rheumatoid 
arthritis has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [VCAA].  
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

In light of the favorable decision to reopen the veteran's 
claim, a remand solely for a consideration of the new law's 
implications would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Since the veteran's request to 
reopen his claim of entitlement to service connection was 
filed prior to that date, the amended regulation does not 
apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  

The veteran contends that he is entitled to service 
connection for rheumatoid arthritis.  He maintains that 
although he was not diagnosed with rheumatoid arthritis in 
service, he claims that he began experiencing symptoms and 
manifestations of this disability while in service.  As such, 
he avers that his current rheumatoid arthritis disability 
should be service-connected.

The veteran was originally denied service connection for 
rheumatoid arthritis in an RO decision, dated September 1995.  
The RO, in its decision, noted that the service medical 
records did not show that the veteran was treated for or 
diagnosed with rheumatoid arthritis.  The RO concluded that 
this condition was not incurred in or aggravated by the 
veteran's military service, and it denied the veteran's 
claim.  The date of that decision was September 1995.  The 
veteran was notified of that decision but did not appeal; 
hence, that decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(2001).  

When the RO denied service connection in September 1995, the 
RO based its decision on the veteran's service medical 
records, the veteran's application for benefits, statements 
made by him, private medical records, and a VA medical 
examination of March 1995.  Since then, the veteran has 
submitted written statements and proffered testimony before 
an RO hearing officer.  Additionally, the veteran has 
tendered private medical records, and VA medical records have 
been included in the claims folder.  In particular, the Board 
notes that one of the veteran's treating physicians, a Dr. 
Frank H. Dailey, has suggested, in a statement dated November 
1997, that the veteran's service medical records should be 
evaluated to see if rheumatoid arthritis may be related to 
his military service.  Another doctor, from the VA, noted in 
a June 2000 letter that the veteran may have been suffering 
from rheumatoid arthritis as early as 1974, while he was 
still in the military.  

This medical evidence of a possible link is new.  Neither 
opinion was of record in 1995.  They are also so significant 
that, while not dispositive, they must be considered in order 
to decide his claim fairly.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material, and the claim for service connection for rheumatoid 
arthritis is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-45631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  Accordingly, the 
Board will undertake additional development on this issue 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
veteran's response thereto, the Board will prepare a separate 
decision addressing the merits of the veteran's claim.



ORDER

The claim for entitlement to service connection for 
rheumatoid arthritis is reopened; to this extent, the appeal 
is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

